Citation Nr: 1116258	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  99-20 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of a shell fragment wound to the left knee, currently rated 10 percent disabling.

2.  Entitlement to a separate disability evaluation for arthritis of the left knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal.  The Veteran had subsequent service in the National Guard.

This matter came to the Board of Veterans' Appeals (Board) from an April 1999 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2006, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.

In a November 2006 decision, the Board denied entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the left knee, denied entitlement to service connection for residuals of a head injury, and denied entitlement to a compensable disability rating for residual scarring of a shell fragment wound to the left knee.

The Veteran then appealed the Board's November 2006 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2009 Memorandum Decision, the Court set aside and remanded the issue of the increased rating claim for residuals of the left knee, and affirmed the other issues decided by the Board.  The Court stated that the Board must consider, on remand, whether a higher disability rating is warranted for residuals of a shell fragment wound to the left knee on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The Court further stated that the Board must consider whether the Veteran is entitled to a separated disability evaluation for arthritis of the left knee.  See Stegall v. West, 11 Vet. App. 268, 271 (1988).  Accordingly, for purposes of clarity this issue is also listed on the first page of this decision.

This matter was previously remanded by the Board in January 2010.


FINDINGS OF FACT

1.  The Veteran's muscle damage of the left knee is moderate and is manifested by limitation of motion and weakness; the left knee is not manifested by limitation of flexion to 45 degrees or less; or limitation of extension to 10 degrees or more.

2.  The Veteran's left knee arthritis is not related to his service-connected residuals of a shell fragment wound to the left knee.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5256-5263 and 5313-5318 (2010).

2.  The criteria for entitlement to a separate disability rating for arthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71(a), Diagnostic Codes 5003 and 5010 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant post-adjudication notice by letters dated in February 2004, March 2006, and April 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The Veteran's claim was thereafter readjudicated in February 2011 via a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (stating that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board recognizes that there has been no formal notice of the requirements of an increased rating claim as outlined in Vazquez.  However, the record shows that the appellant had actual knowledge of the requirements discussed in Vazquez.  The August 2005 statement of the case and November 2006 Board decision collectively advised the appellant of the essential elements of an increased rating claim.  In addition, the Board notes that the Veteran appealed the Board's November 2006 decision and relevant laws and cases were referenced in the January 2008 Brief of the Appellant.  The Board notes that the case was readjudicated in February 2011 via a supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The record also shows that the appellant is presently represented by a Veterans Service Organization.  No useful purpose would be served in this case by delaying appellate review for formal notice under Vazquez when the facts demonstrate actual knowledge by the appellant.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, VA treatment records, and private treatment records are on file.  There is no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection with this appeal in July 1999, July 2004, and February 2010, as well as an examination in August 2008 in connection with another claim that included relevant information.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient detail so that the Board's evaluation is a fully informed one.  Thus, the Board finds that further examination is not necessary.

The Board finds there was substantial compliance with its February 2001 and January 2010 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, the Veteran was provided additional notice in February 2004, March 2006, and April 2006, additional medical records were requested and obtained, and additional medical examinations were administered in July 2004 and February 2010.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues on appeal and the appellant is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran contends that the severity of his service-connected residuals of a shell fragment wound to the left knee warrants a higher disability rating, which is currently rated as 10 percent disabling.  In addition, the Veteran contends that a separate disability evaluation for arthritis of the left knee is warranted.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Factors for consideration in the rating of muscle disabilities are set forth in 38 C.F.R. § 4.56.  Under the current version of the rating criteria, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  A through-and-through injury with muscle damages shall be evaluated as no less than a moderate injury for each group of muscles damaged.  For VA rating purposes, the cardinal signs and symptoms of muscle disability or loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; and under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56.

Moderate disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaints.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaints of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile, through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

Severe disability of muscles-(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability:  (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Under 38 C.F.R. § 4.73, Diagnostic Code 5313, pertaining to muscle group XIII, extension of hip and flexion of knee, impairment of these muscles are rated 0 percent disabling when slight, 10 percent disabling when moderate, 30 percent disabling when moderately severe, and 40 percent disabling when severe.

Under 38 C.F.R. § 4.73, Diagnostic Code 5314, pertaining to muscle group XIV, extension of knee and simultaneous flexion of hip and flexion of knee are rated 0 percent disabling when slight, 10 percent disabling when moderate, 30 percent disabling when moderately severe, and 40 percent disabling when severe.

In addition, arthritis shown by x-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  Diagnostic Code 5010, traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, x- ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Id. at Note 1.

Diagnostic Code 5256 provides ratings ranging from 30 percent to 60 percent for favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability, and a 30 percent evaluation is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A separate rating under Diagnostic Code 5010 for traumatic arthritis is permitted when a Veteran who is rated under Diagnostic Code 5257 for other knee impairment (due to instability or subluxation) also demonstrated additional disability with evidence of traumatic arthritis and a limitation of motion.  VAOPGCPREC 23-97 (1997).

A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Compensable ratings for limitation of flexion of the leg are warranted when flexion is limited to 45 degrees (10 percent), 30 degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Compensable ratings for limitation of extension of the leg are assigned when extension is limited to 10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and extension is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula, which assigns a 40 percent evaluation for nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Factual Background and Analysis

Historically, an April 1986 rating decision granted service connection for residuals, shell fragment wound, left knee area, and assigned a noncompensable rating, effective September 18, 1985.  The noncompensable rating was assigned pursuant to the rating criteria for the skin, 38 C.F.R. § 4.118, Diagnostic Code 7805.  Pursuant to an August 1997 increased rating claim, the RO denied entitlement to a compensable rating in April 1999.  Subsequently, a January 2005 RO rating decision found that clear and unmistakable error was made by the April 1986 rating decision in assigning a noncompensable evaluation for residuals of a shell fragment wound to the left knee area.  This rating decision assigned a separate 10 percent rating, effective September 18, 1985, pursuant to the rating criteria for muscle injuries, 38 C.F.R. § 4.73, Diagnostic Code 5399-5313.  Also, a noncompensable rating was continued for residual scarring, shell fragment wound, left knee area.

As noted in the Introduction, in a November 2006 decision, the Board denied entitlement to a disability rating in excess of 10 percent for residuals of a shell fragment wound to the left knee, denied entitlement to service connection for residuals of a head injury, and denied entitlement to a compensable disability rating for residual scarring of a shell fragment wound to the left knee.  In a March 2009 Memorandum Decision, the Court set aside and remanded the issue of the increased rating claim for residuals of the left knee, and affirmed the other issues decided by the Board.  The Court stated that the Board must consider whether a higher disability rating is warranted for residuals of a shell fragment wound to the left knee on the basis of functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint, as well as whether the Veteran is entitled to a separate disability evaluation for arthritis of the left knee.

Initially, the Board notes that it has thoroughly reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F. 3d 1378, 1380 (Fed. Cir. 2000) (stating that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board's decision focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (stating that the law requires only that the Board discuss its reasons for rejecting evidence favorable to the veteran).

The Veteran was afforded a VA examination in June 1999 with regard to his left knee disability.  During the examination, the Veteran reported that in 1969 he incurred an injury to his left knee, which included shell fragments to the left knee area.  Medical records document that the shell fragments were surgically removed.  The Veteran reported that since that time he had scars and occasional pain in that area.  The Veteran denied any effect on his basic activities of daily living and mobility.  

On physical examination, there was approximately a 1 centimeter (cm.) long scar on the medial aspect of the patella.  The scar was non-tender and flesh colored.  The examiner found that the Veteran's scars showed no clinical evidence of disfigurement or functional loss.  Range of motion of the knee was flexion to 110 degrees and extension to negative 5 degrees.  The examiner opined that the Veteran may have decreased range of motion during flare-ups, but this could not be quantified further without examining him at that time.  There was no instability to anterior drawer varus or valgus testing.  An x-ray examination of the left knee was negative.  The examiner's impression was status post shell fragments to left knee.

Pursuant to a February 2001 Board remand, the Veteran was afforded another VA examination in July 2004.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran's complaints included muscle damage to the left knee secondary to shell fragment wound.  The Veteran reported that gradually he had become better, and that, overall, he continued to do somewhat better.  However, the Veteran had chronic lingering problems, including pain and stiffness, disfigurement, and difficulty with carrying out athletic activity.

On physical examination, the examiner found the Veteran's gait to be abnormal, with a limp.  The examiner stated that there was a shell fragment wound scar present on the left knee, entry wound scar measuring 0.5 cm. by 0.5 cm., and there was no exit wound.  The examiner found no adherence, intermuscular scarring, or adhesion to the bone.  The wound was well-healed and nontender.  The incision was leveled, with no keloid formation.  There were no signs of lowered endurance or impairment of coordination.  The muscle injury did not affect the function of the particular body part it controls.  There was no tendon, bone, joint, or nerve damage.  Examination of bilateral tibia, fibula, humerus, radius, and ulna were normal.

Range of motion of the knee was flexion to 130 degrees and extension to 10 degrees, with pain at the same degrees.  Range of motion of the left knee was limited by pain, but not by weakness, fatigue, lack of endurance, instability, or incoordination.  There was no ankylosis present in the knees.  Drawer and McMurray's testing on bilateral knees were within normal limits.  Upon examination of the knee, there was evidence of left knee crepitus.  An x-ray of the left knee was abnormal, showing degenerative arthritic changes.  The examiner diagnosed the Veteran with post shell fragment removal from the left knee with early degenerative joint disease changes.  The examiner stated that after carefully examining the Veteran, he found that the shell fragment had been removed and the Veteran's incision was well healed.  The examiner opined that the Veteran's mild degenerative joint disease arthrosis in the knee was age related.  The examiner further opined that the Veteran did not have any residual symptoms or signs related to the in-service shell fragment injury.

In June 2006, the Veteran provided testimony during a Board hearing.  The Veteran testified that when he first gets up in the morning he feels a dull pain in his knee.  The Veteran testified that his knee was not hard to move, and he denied any limitation of movement.  The Veteran also denied any limitation of daily activities due to his left knee.  The representative contended that the Veteran's testimony showed that the Veteran had painful range of motion and that he had been diagnosed with arthritis.  The representative requested that a separate 10 percent evaluation was warranted for limitation of motion with x-ray evidence for the shell fragment wound to the knee.

In August 2008, the Veteran was afforded a VA fee basis examination.  During the examination, the Veteran reported being diagnosed with a shell fragment wound to the left knee.  The wound was superficial, and the injury did not involve underlying structures such as blood vessels, bone, fascia, or nerve.  The Veteran reported left knee pain, which was localized and constant.  The characteristic of the pain was aching and sharp.  The Veteran rated the pain level at 6 out of 10, with 10 being the worst pain.  The Veteran reported that the pain comes by itself and was relieved by medication.  At the time of pain the Veteran can function with medication.  From the muscle injuries, the Veteran reported that he currently had loss of strength.  The Veteran reported that he had no weakness, easy fatigability, pain, impairment of coordination, or inability to control movement.  The Veteran reported that there were complications from the muscle injuries, including adhesion of the scar to the bone; however, it did not include prolonged infection and intramuscular scarring.  The current treatment was Propoxyphene, Trazodone.  The Veteran reported that the injuries did not affect the functioning of his body.  The Veteran reported that he could keep up with his normal work requirements.  The Veteran denied any functional impairment from the disability.

On examination, the examiner found that a level scar was present on the left knee measuring about 0.5 cm. by 0.5 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  Another level scar was present on the left knee measuring about 2 cm. by 0.3 cm.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  The examiner found the Veteran's gait to be abnormal, stating that it was antalgic.  Examination of the Veteran's feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  The Veteran required a cane for ambulation.

The examiner stated that the muscle group involved was XIV.  Palpation of the muscle revealed no loss of deep fascia or muscle substance and no impairment of muscle tone.  There was a muscle wound present.  There was no adherence of the underlying structures.  There was no intermuscular scarring present.  There was no adhesion to the bone.  There were signs of lowered endurance including with repetition.  There were no signs of impaired coordination.  For muscle group XIV, muscle strength was graded at 5.  The muscle injury did not affect the function of the particular body part it controls.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  

The examiner found that the Veteran's left knee had tenderness.  The left knee showed no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation.  Examination of the left knee revealed crepitus.  There was no genu recurvatum or locking pain.  Range of motion of the left knee was flexion to 100 degrees and extension to 0 degrees, with pain at the same degrees.  The examiner found that Veteran's left knee joint function was additionally limited by the following after repetitive use: pain, fatigue, weakness, lack of endurance, with pain having the major functional impact; however, the preceding limited the joint function by 0 degrees.  The joint function was not additionally limited by incoordination following after repetitive use.  The anterior and posterior cruciate ligaments stability test of the left knee was within normal limits.  The medial and lateral meniscus test of the left knee was within normal limits.  The examiner diagnosed the Veteran with left knee shell fragment wound scars with left knee strain, given the subjectively pain in the knee, lowered endurance, and objectively normal x-rays (no retained shrapnel), knee decreased range of motion with pain, tenderness, crepitus, and non tender shrapnel scars.  The examiner found that the effect of the disability on the Veteran's daily activity included no kneeling, no climbing stairs, no running, and no jumping.

Pursuant to the Board's January 2010 remand instructions, the Veteran was afforded another VA examination in February 2010.  The examiner reviewed the claims file.  The Veteran reported that he had really no problems with the knee until the 1980s and that now he gets pain at night that was more or less across the front of the knee and a pulling sensation.  The Veteran reported current pain in the anterior aspect of the knee, which was a pulling-type sensation and did not appear to be localized or focused on any particular scar area.  The Veteran reported that the pain was constant and hurt on a level of 5 out of 10.  The Veteran reported feeling stiffness in his left knee and weakness in the leg, and some feeling of popping in the knee.  The Veteran denied any effusion.  The Veteran had no history of dislocations or subluxations.  The Veteran denied any heat, redness, or tenderness particularly.  The Veteran reported more of a generalized pain across the front of the knee but goes deep into the knee.  The Veteran was on several medications, which were mainly for pain in the neck and back.  The Veteran reported episodes of flare-ups, in which the left knee hurts more intensely than it currently did, and when it is hurting to this degree he gives it a 6 out of 10.  The Veteran reported that the cause or precipitating cause was riding in a car, and the alleviating factor was to stop and get out and walk or to rest the knees.  The Veteran had increase in his functional impairment, with weakness and some incoordination when he had the flare-ups.  These flare-ups basically occur in relation to the riding, and occasionally he will wake up at night with this occurring.  The flare-ups may last for several hours.  The Veteran also reported that his knees stiffen up during his flare-ups.  The Veteran denied using crutches, a brace, or corrective shoes.  He reported using a cane on occasion.  The Veteran denied any hospitalizations or further surgery on his knees other than the cleaning and removal of superficial fragments at the time the injuries occurred.  The Veteran reported that he had not been told that he had arthritis.  The Veteran did not describe any incapacitating episodes during the year.  The Veteran reported that the discomfort in the knee does affect him to some degree at work.  The Veteran reported that he could pretty much stand for an unlimited time and could walk for about a mile or more.  The Veteran denied any prosthetic implants in the left knee.  The Veteran reported that he was unable to do any type of running, stooping, or squatting while participating in activities with his grandchildren.  The Veteran was able to manage activities of daily living without difficulty.  The Veteran does have to avoid any squatting or stooping as much as possible.  The Veteran is able to drive, but the driving does cause flare-ups in the left knee at times.

The examiner noted that on observing the Veteran enter the room, he walked with a limp dragging the left knee and holding it more or less semi-stiff.  While walking across the room, the Veteran's alignment of the right and left lower extremities were good, but he still walked with the left knee more or less held in a stiff position. On physical examination, the examiner found approximately 6 very small superficial scars on the anterior, anterolateral, and superolateral aspects of the left knee that vary in length from a couple of millimeters to 6 to 8 millimeters.  There were no palpable fragments under any of the scars, and the scars were not adherent to the underlying tissue, and were freely movable, and did not appear to be particularly tender to palpate.

Examination of both the right and left lower extremities revealed a thigh circumference of 17 and 3/4 inches on both the right and left, which were measured 3 and 1/2 inches above the medial femoral condyle.  Calf circumference was 15 inches on the right and 15 and 1/4 inches on the left at a comparable level.  Patellar reflexes and Achilles reflexes were 2+ for both the right and left.  The plantar aspect of both the right and left foot revealed no abnormal callosities or skin breakdowns.  Muscle strength was normal for both right and left.  Sensory exam revealed normal sensory in all of the dermatomes for both right and left legs.  Dorsalis pedis pulses were weak on the right and 1+ on the left.  Posterior tibial pulses were weak on the right and 1+ on the left.

Examination of the left knee revealed a mild effusion and a mild fullness in the popliteal area.  The patella appeared to tract normally in the left knee; though, there was crepitus palpable under the patella with flexion and extension, which was more significant on the left than the right.  There was no redness or indication of infection in the left knee.  There was no increased skin temperature on the left knee.  Range of motion of the left knee was flexion to 130 degrees and extension to -7 degrees, with mild discomfort in the last 20 degrees of flexion.  With repetitions, both actively and passively, there was no loss of motion or increased pain.  Examination of the medial and lateral collateral ligaments in full extension and 30 degrees of flexion revealed the medial and lateral collateral ligaments to be stable in both of these positions.  Examination of the anterior and posterior cruciate ligaments was done with the knee in 30 degrees of flexion and in 90 degrees of flexion with the foot stabilized and there was less than 5 millimeters of anterior motion with anterior drawer testing in both of these positions, and there was less than 5 millimeters of posterior drawer testing.  Examination of the medial and lateral menisci of the left knee showed a suspicious sensation of catching with performing the McMurray test on the medial joint of the left knee and negative on the lateral meniscus.  The examiner diagnosed the Veteran with multiple superficial scars which were not adherent to the underlying structures and did not appear to be sensitive in both the anterior aspect of the left knee and mild to moderate degenerative arthritis of the left knee.  The examiner opined that it was less likely as not that the Veteran's current degenerative arthritis was a result of a shell fragment wound to the left knee, given that the current x-rays showed that there were no foreign bodies identified by the radiologist and no foreign bodies identified within the knee joint itself.

The Veteran and his representative have submitted multiple statements regarding the contention that the severity of his left knee disability warrants a higher disability rating.

The Board has considered the Veteran's contentions carefully.  The Board acknowledges that the Veteran, in advancing this appeal, suggests that his service-connected residuals of a shell fragment wound to the left knee is more severe than the assigned disability ratings reflect.  There is no doubt that the Veteran's service-connected left knee disability results in impairment.  Nevertheless, the Board must apply the regulatory criteria for assigning ratings.  In this case, competent medical evidence offering detailed medical findings and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the Veteran's service-connected left knee disability.  The Board has considered rating the Veteran's left knee disability under other Diagnostic Codes in order to provide the Veteran with the most beneficial rating.  The Board finds that the Veteran's residuals of a shell fragment wound to the left knee is rated most appropriately under Diagnostic Code 5314.

Having carefully reviewed the evidence, the Board concludes that the criteria for an evaluation in excess of 10 percent have not been met.  The Veteran's service-connected residuals of a shell fragment wound to the left knee is demonstrative of a level of impairment most consistent with the currently assigned 10 percent disability rating under Diagnostic Code 5314.  The objective medical evidence of record is indicative of a moderate level of disability, which correlates to a 10 percent disability rating.

On review of the relevant evidence of record, the Veteran has not been shown to have findings associated with moderately severe muscle injury.

To be assigned a rating in excess of 10 percent, the findings required for the next higher category of moderately severe disability include such symptoms and effects as loss of deep fascia and muscle substance; normal firm resistance of muscles compared with the uninjured side; and, tests of strength and endurance compared with the uninjured side demonstrating positive evidence of impairment.  As described below, these symptoms were not shown during the July 1999, July 2004, August 2008, or February 2010 medical examinations.  

In this regard, the February 2010 examiner found that the Veteran's scars were not adherent to the underlying tissue, were freely movable, and did not appear to be particularly tender to palpate.  The Veteran's thigh circumference was the same for the right and left, there was only a 1/4 inch difference with his calf circumferences, and muscle strength was normal for both the right and left lower extremities.

The August 2008 examiner found that palpation of the Veteran's muscle revealed no loss of deep fascia or muscle substance, no herniation, no impairment of muscle tone, and the muscle injury did not involve any tendon, bone, joint, or nerve damage.  The Veteran's scar had no adherence of the underlying structures, no intermuscular scarring, and no adhesion to the bone.  The Veteran had no signs of lowered endurance and no signs of impaired coordination.  For muscle group XIV, muscle strength was graded at 5, and his muscle injury did not affect the function of the particular body part it controls.  The Veteran's left knee had tenderness and crepitus, but showed no signs of subluxation, edema, effusion, weakness, redness, heat, guarding of movement, genu recurvatum, or locking pain.

The July 2004 examiner observed the entry wound on the left knee, however, there was no exit wound, adherence, intermuscular scarring or adhesion to the bone.  The examiner noted no signs of lowered endurance or impairment of coordination.  The examiner opined that the muscle injury did not affect the function of the particular body part it controls.  The examiner specifically noted no tendon, bone, joint or nerve damage.  With consideration of pain, the Veteran's left knee had flexion to 130 degrees and extension to 10 degrees, and range of motion was not limited by weakness, fatigue, lack of endurance, instability, or incoordination.

The July 1999 examiner found that the Veteran's scar was non-tender and flesh colored, and showed no clinical evidence of disfigurement or functional loss.

Further, as Codes 5313 and 5314 acknowledge that the pertinent muscle groups involve both extension and flexion of the knee, there would have to be moderately severe limitation of flexion and extension to warrant the next higher rating.  However, the demonstrated limitation of motion in this case is not shown to be more than moderate when compared to normal range of motion, even when additional functional loss due to pain, fatigue, incoordination and weakness, including during flare-ups, is considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Accordingly, given that the medical history and more recent symptoms do not tend to establish muscle injury of a moderately severe nature, the appropriate rating for the Veteran's disabilities, under Diagnostic Code 5314, continues to be 10 percent for the left knee.  In addition, staged ratings are not applicable since at no point did the Veteran's residuals of a shell fragment wound to the left knee even remotely approximate the criteria for a rating greater than 10 percent.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further notes that there is no other diagnostic code under which a higher schedular evaluation is available.  This includes any of the remaining diagnostic codes for muscle disabilities of the pelvic girdle and thigh, Diagnostic Codes 5313 to 5318, since the Veteran's disability directly affects Muscle Group XIV, as found by the examiner during the August 2008 examination.

In addition, the Board notes that the evidence has not at any time shown that the Veteran's service-connected left knee disability was manifested by ankylosis, subluxation or lateral instability, dislocated semilunar cartilage, removal of semilunar cartilage that is symptomatic, or impairment of the tibia and fibula.  Therefore, Diagnostic Codes 5256, 5257, 5258, 5259, and 5262 are not applicable.  38 C.F.R. § 4.71a.

Further, even if the Board were to look to range of motion criteria as an alternative to the muscle injury criteria, there would have to be flexion limited to 30 degrees or extension limited to 15 degrees to warrant a rating in excess of 10 percent under Codes 5260 and 5261.    Even when additional functional loss due to pain is considered, the preponderance of the evidence is against such a finding.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the February 2010 examiner found the Veteran to have flexion to 130 degrees and extension to -7 degrees, with mild discomfort in the last 20 degrees of flexion, and there was no loss of motion or increased pain with repetitions.  The August 2008 examiner found, the Veteran to have flexion to 100 degrees and extension to 0 degrees, with consideration of pain.  The Veteran's left knee joint function was limited by 0 degrees after repetitive use due to pain, fatigue, weakness, lack of endurance, and there was no additional limitation due to incoordination.  Also, the July 2004 examiner found the Veteran to have flexion to 130 degrees and extension to 10 degrees, with consideration of pain, but range of motion was not limited by weakness, fatigue, lack of endurance, instability, or incoordination.  

The Board again acknowledges the Court's directive to consider whether a separate disability evaluation for arthritis of the left knee is warranted.  The Board need not address the question of whether such a separate rating would involve pyramiding under 38 C.F.R. § 4.14 (since limitation of motion is already contemplated under the pertinent muscle injury Code) because the competent evidence in this case shows that the arthritis is not related to the service-connected left knee disability.  In this regard, the Board believes considerable weight must be afforded to the February 2010 and July 2004 VA examinations.  Specifically, the February 2010 examiner opined that it was less likely as not that the Veteran's current degenerative arthritis was a result of a shell fragment wound to the left knee, given that the current x-rays showed that there were no foreign bodies identified by the radiologist and no foreign bodies identified within the knee joint itself.  Also, the July 2004 VA examiner opined that the Veteran's mild degenerative joint disease arthrosis in the left knee was age related, and that the Veteran did not have any residual symptoms or signs related to the in-service shell fragment injury.

In sum, the Board is presented with an evidentiary record which persuasively weighs against entitlement to a separate disability evaluation for arthritis of the left knee.  The evidence against such a link includes the February 2010 and July 2004 VA examinations.  The only evidence in favor of such a link is the Veteran's statements and testimony, which the Board has found to be unpersuasive in light of the other evidence of record.

After thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 10 percent for the service-connected left residuals of a shell fragment wound to the left knee and also against entitlement to a separate disability evaluation for arthritis of the left knee.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also notes that, in general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the medical evidence and the symptoms described by the Veteran fit within the criteria found within the applicable diagnostic code.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.  The Veteran may always initiate a claim for an increased rating in the future if there is an increase in the severity of residuals of a shell fragment wound to the left knee.


ORDER

Entitlement to disability rating in excess of 10 percent for residuals of a shell fragment wound to the left knee is not warranted.  Entitlement to a separate disability evaluation for arthritis of the left knee is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


